           Case 4:14-cv-02543-CKJ Document 154 Filed 01/07/19 Page 1 of 16



 1 JACOBSON LAW FIRM
     2730 EAST BROADWAY BLVD., SUITE 160
 2 TUCSON, ARIZONA 85716
     TELEPHONE (520) 885-2518
 3 FACSIMILE (520) 844-1011
 4 jeff@jhj-law.com
   Jeffrey H. Jacobson, SB#019502
 5 Attorney for Plaintiff
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8 CARRIE FERRARA CLARK,                              Case No. 4:14-CV-02543-TUC-CKJ
 9                    Plaintiff,                      PLAINTIFF’S MOTIONS IN LIMINE
10                                                    FOR A WRITTEN JUROR
     vs.                                              QUESTIONNAIRE IN ADVANCE OF
11                                                    VOIR DIRE
     CITY OF TUCSON,
12
                      Defendant.                      Hon. Cindy K. Jorgenson
13
14           Plaintiff Carrie Ferrara Clark respectfully submits this motion in limine seeking
15 approval for a written juror questionnaire in advance of voir dire. The facts of this case
16 have been briefed to the Court. See Defendant’s Motion for Summary Judgment (MSJ)
17 (Doc. 115), Plaintiff’s Cross-MSJ (Doc. 117), Plaintiff’s Response to Defendant’s MSJ
18 (Doc. 122), Defendant’s Response to Cross-MSJ (Doc. 124) and replies (Docs. 126 and
   127). On April 25, 2018, this Court granted partial summary judgment (Doc. 131).
19
          The attached written juror questionnaire is limited in scope and will make the voir
20
   dire process more efficient and expedient, allowing both parties to assess quickly, and
21
   without significant Court time, any biases or prejudices a potential juror may have. Exhibit
22 A. The issues raised in this case are sensitive in nature and a written questionnaire would
23 provide both the Court and counsel the opportunity to explore any bias or prejudice so as to
24 help in selecting a fair and impartial jury.
25           The Supreme Court has made clear that “[t]he process of juror selection is itself a

26 matter of importance, not simply to the adversaries but to the criminal justice system.”
   Press-Enterprise Co. v. Superior Court, 464 U.S. 501, 505 (1984) [Press-Enterprise I].
                                                  1
         Case 4:14-cv-02543-CKJ Document 154 Filed 01/07/19 Page 2 of 16



 1 “[O]ne touchstone of a fair trial is an impartial trier of fact- ‘a jury capable and willing to
 2 decide the case solely on the evidence before it.’ Smith v. Phillips, 455 U.S. 209, 217, 102
 3 S. Ct. 940, 71 L. Ed. 2d 78 (1982). Voir dire examination serves to protect that right by
   exposing possible biases, both known and unknown, on the part of potential jurors.” United
 4
   States v. Stewart, 433 F.3d 273, 303 (2d Cir. 2006).
 5
          A plaintiff’s need to ferret out potential jurors’ prejudices is typical of any civil case.
 6
   Deghand v. Wal-Mart Stores, Inc., 980 F. Supp. 1176, 1179 (D. Kan. 1997) (“It goes
 7 without question that a case directly implicating sensitive, personal, moral or religious
 8 issues may warrant written jury questionnaires.”). The need for and utility of written juror
 9 questionnaires in advance of voir dire, especially in cases such as this, is well-articulated in
10 the attached articles from Thomas P. Baggott, PhD, and the Honorable Roslyn O. Silver,
11 United States District Court, District of Arizona. Exhibit B.
           Moreover, Plaintiff’s proposed questions reasonably relate to issues which may arise
12
     in this case. Compare Salazar v. Continental Const. of Montana, LLC, No. CV 11-16-BLG-
13
     CSO, 2012 WL 3100544 (D. Mont. July 30, 2012) (denying use of questionnaire where the
14
     purported questions “have seemingly no or very little relevance to how a prospective juror
15 may view issues in this case”). In summary, Plaintiff will testify about her desire to
16 breastfeed and her reasons for wanting to do so. Plaintiff will also testify regarding the
17 significant trouble she had not only producing and expressing her milk on a consistent
18 basis, but that her first-born son was demonstrating symptoms of the effects of the same.
           This case is, at its core, about a mother who wanted to express her breastmilk in a
19
   clean, private setting at work – as is allowed by law. And despite the general scientific
20
   benefits that breastfeeding has on overall and long-term health, the topic of breastfeeding
21
   remains socially polarizing. Certain cultural beliefs and practices also contribute to what
22
   women consider to be normal infant feeding practices.
23         The proposed written jury questions attached address the issues raised in this case,
24 and would help facilitate the jury selection process by assisting the attorneys and the Court
25 during oral voir dire and the actual selection of the jury, while protecting juror privacy
26 interests. Finally, the brevity of the questionnaire Plaintiff seeks would not expand jury

                                                    2
         Case 4:14-cv-02543-CKJ Document 154 Filed 01/07/19 Page 3 of 16



1 selection beyond what is already contemplated, and would therefore not cause excessive
2 and undue delay in the proceedings.
3           For the reasons discussed above, Plaintiff respectfully requests an Order allowing the
     attached written juror questionnaire to be employed in advance of voir dire. This helpful
4
     pre-screening measure will facilitate and expedite jury selection in this case, allow the
5
     members of the venire panel to express their opinions on this sensitive topic in a private
6
     manner, and let counsel root out any and all applicable bias to ensure a fair trial.
7
8                                 DATED this 7th day of January, 2019.
9
                                                JACOBSON LAW FIRM
10
11                                               s/Jeffrey H. Jacobson
                                                Jeffrey H. Jacobson
12                                              Attorney for Plaintiff
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                                    3
         Case 4:14-cv-02543-CKJ Document 154 Filed 01/07/19 Page 4 of 16



1                                 CERTIFICATE OF SERVICE
2          I hereby certify that on January 7, 2019, I electronically transmitted the attached
3 document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
4 Notice of Electronic Filing to the following CM/ECF registrants:
5
     Michelle Saavedra
6    Renee Waters
     Principal Assistant City Attorneys
7    Office of the City Attorney, Civil Division
     255 West Alameda, 7th Floor
8
     Tucson, Arizona 85701
9    Attorneys for Defendant

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                                   4
Case 4:14-cv-02543-CKJ Document 154 Filed 01/07/19 Page 5 of 16




       Exhibit A
    Case 4:14-cv-02543-CKJ Document 154 Filed 01/07/19 Page 6 of 16




                       Proposed Juror Questionnaire
                          Clark v. City of Tucson
                            4:14-cv-02543-CKJ

1. Have you ever been married to or had a life partnership with a fire fighter?

2. Are any of your close friends or relatives fire fighters?

3. Please answer the gender appropriate question:
      a. FEMALE—If you have children, have you chosen to use baby formula
         as opposed to your own breast milk?
      b. MALE—Have you ever assisted a female in choosing to use baby
         formula as opposed to her own breast milk?

4. Do you believe that female employees should stay home with their infant(s)
   if they determine to breast feed those infant(s)?

5. Do you agree or disagree with hiring females as fire fighters?

6. In your own opinion, is it proper for a woman to breast feed a child in public?

7. Are you in favor of giving special considerations in the workplace to women
   who choose to breast feed their infant(s)?

8. Are you uncomfortable sitting on a jury that will involve testimony about a
   woman pumping breast milk for her child?

9. Do you ever watch women’s tennis or golf on television?

10.Do you work in an environment that is primarily populated by women?

11.Have you or your wife/partner decided to not have children so your
   wife/partner can pursue a career?
Case 4:14-cv-02543-CKJ Document 154 Filed 01/07/19 Page 7 of 16




       Exhibit B
    Case 4:14-cv-02543-CKJ Document 154 Filed 01/07/19 Page 8 of 16



           JURY QUESTIONNAIRES: WHY THEY SHOULD BE USED

Attorneys are often unfairly expected to be experts in the field of social psychology.
Psychology and human behavior are actually the forte of the behavioral scientist or trial
consultant. The combination of legal and behavioral art forms should result in an
instrument capable of identifying biased jurors and eliminating those jurors from a
prospective panel. Ideally, the juror questionnaire would reflect the efforts of both
disciplines. The use of a suitable juror questionnaire increases the probability of fairness
at trial. Additionally, the use of the questionnaire protects the juror and his or her privacy
during the selection process.

Rule 47(b)(2), Arizona Rules of Civil Procedure, states, in relevant part: “The court shall
conduct a thorough oral examination of prospective jurors.” Further, the rule states,
“Nothing in this rule shall preclude the use of written questionnaires to be completed by
the prospective jurors, in addition to oral examination.” Additionally, Rule 47(D)
Arizona Rules of Civil Procedure states in part: “The examination of the jurors touching
their qualifications to serve shall not be restricted to the grounds of challenge for cause,
but may extend to any legitimate inquiry which might disclose a basis for exercise of a
peremptory challenge.” (Shaw, 1999) Clearly, these rules provide a framework for the
construction of a jury questionnaire that will be both legal and socially sound. Empirical
research abounds showing that increased honesty improves with anonymity.

From a juror perspective, the courtroom is an alien place. The protocols and physical
environment are very unfamiliar and often threatening. In this threatening and
frightening environment, we ask jurors to openly disclose personal information about
themselves, and we commonly ask them about their deepest prejudices and personal
biases. When we ask for information in this open environment, the opportunity for
gaining honest and meaningful information is substantially reduced, and in some cases
entirely eliminated. Social scientists appreciate the fact that individuals wish to fit in
with their peer group. Well-adjusted people want to be accepted and, therefore, tend to
give the socially acceptable answer to questions. For example, if an open group of
people is asked, “Do you have prejudices against any races or classes of people?” the
socially acceptable answer is “No”. I believe prejudice is on a continuum, and we all fall
at one point or another on the scale. If one juror is brave enough to give the socially
unacceptable answer, other jurors will see the additional attention brought on that juror
and hear the follow-up questions. We therefore teach them what the “right” response to
the question is if they want to be acceptable to the group. Matters can sometimes be
made worse when an attorney or judge will stay to the juror, “Surely you can put your
prejudice aside and judge this case on just the evidence.” The socially acceptable answer
is intrinsic to the question. This simply causes the juror to go through the motions of
being honest.

Extensive research in psychology, sociology, communications and law has examined the
issue of non-disclosure by participants in surveys and trials. Again and again, studies
have found that people are willing to be more candid and to reveal more personal
    Case 4:14-cv-02543-CKJ Document 154 Filed 01/07/19 Page 9 of 16



information regarding sensitive questions on a self-administered written questionnaire
than they are in verbal, person-to-person interviews, and in voir dire. (Spaeth, 2001)

When jurors are provided a level of privacy in their written responses on jury
questionnaires, they are much more likely to be honest and revealing than their oral
responses would be in the group setting of voir dire. Jurors who, in the public setting of
the courtroom, might hesitate to reveal private information relative to the jury service are
more likely to be candid in filling out a private questionnaire. (Krause and Bonera, 1985)

The juror, unfamiliar with the courtroom, wants to fit in and be respected by their peers.
More importantly, they want the father figure, the judge, to accept them. Like a father
figure, the judge is all-powerful and sets the example of behavior. “Judges usually do not
realize they are seen by jurors as both powerful and fair, and this attitude on the part of
jurors creates an expectation in their minds that they should say they can be fair and
impartial, whether or not this is true. Jurors want to be accepted and approved of by the
judge. They want to say the right things to him.” (Bennett, 1977) Jurors are particularly
reticent to provide personal information involving their sex lives, substance abuse,
alcohol use, and carelessness. These are often the very issues that are the focus of the
matter before the court and the jury. It is logical to then conclude that a jury
questionnaire will be more fair to the participants at bar, risk less injury to the members
of the panel, and serve to give us the “best truth”.

Ten years ago, social scientists conducted research that showed jurors tended to be
dishonest during voir dire for the reasons disclosed in this paper. In one of those studies,
only 8% of the jurors, in open voir dire, admitted they were closely associated with
anyone who had worked for a police department or law enforcement agency. During
private post-trial interviews of these same jurors, 30% of the jurors admitted to having
friends or relatives in the field of law enforcement. In the same study, jurors were asked
if they or their friends or relatives had ever been victims of a crime. Fully one third of
the jurors who should have said “yes” were untruthful during open voir dire. (Seltzer,
Venuti, and Lopez, 1991)

In addition to the issues of honesty and social science, the jury questionnaire can also be
used to considerably reduce the in-court time used for jury selection. In an ideal
situation, the jury panel would be identified, the approved questionnaire would be mailed
to them by the courts, the questionnaire would be completed by the panel member in the
privacy of their own home, and the questionnaire would be returned to the trial judge on a
fixed due date. The questionnaires would be maintained as part of the private record and
would be shared only with the attorneys from each side. The attorneys, and their support
staff, would have the opportunity of evaluating the questionnaires and making motions to
strike certain jurors based on answers to the questionnaires. All of this is done with very
little use of the court’s time.

In summary, well-constructed jury questionnaires can be brief and time saving
instruments. They can aide in the discovery of true predispositions and can assist in
better guaranteeing a fair trial for all parties.
    Case 4:14-cv-02543-CKJ Document 154 Filed 01/07/19 Page 10 of 16




                                       References

Bennett (1977). Psychological Methods of Jury Selection in the Typical Criminal Case,
CRIMINAL DEFENSE 11, 13 (No. 2, April)

Krauss, A. and Bonora, B. (1985). Jury Work: Systematic Techniques, 2.08 at 2-44.

Seltzer, R., Venuti, M., and Lopez, G. (1991). Juror Honesty During the Voir Dire.
Journal of Criminal Justice, 19 451-462.

Shaw, C.A. (1999). Memorandum on Motion to Request the Right to Use a Jury
Questionnaire. Superior Court of Arizona in the County of Yavapai, CV97-0294. June,
1999.

Spaeth, J.M. (2001). Swearing With Crossed Fingers. Arizona Attorney 39-40 (January
2001)

Thomas P. Baggott, PhD, is a litigation consultant and the President of Jury Behavior
Research Corporation, a national trial consulting firm. If you have any questions about
this article or would like further information, he can be contacted through his company’s
website, www.juryadvisor.com, or via telephone at (520) 275-4742. You may also write
to his office at 1570 W. Calle Concordia, Tucson, AZ 85704.

           Mind Reading, Clairvoyance and Jury Questionnaires
                                            by
                                    Roslyn O. Silver
                                   U.S. District Judge
                                   District of Arizona

       It was early April 1980 at the Prescott, Arizona federal courthouse and I was
trying my first jury trial as an assistant U.S. attorney. We were about to engage in the
most mysterious of all trial processes: voir dire. I knew only that it was a deselection
process whereby I was supposed to strike the jury panelists biased in favor of the
accused, while attempting to retain those biased in favor of the government. In truth, the
only certainty I had about this enterprise was the preferred pronunciation of it, vuwah-
dear. When the judge belted out, “Counsel, are you prepared for vore-dire?” I knew I
was about to enter a tunnel without a light at the end of it.

        The judge asked the panelists all the questions, and I was comforted that nobody
said he or she was biased. Energized with renewed verve, I began preparation for
exercising my strikes. I asked myself one intuitive question after another: Does the scowl
on number seven’s face mean that she doesn’t like me? Is the older guy in the front row,
seated third from the left and wearing an earring and a Grateful Dead tie-dye T-shirt, an
aging hippie still committed to “free love” and “free crime”? Then there was the panelist
    Case 4:14-cv-02543-CKJ Document 154 Filed 01/07/19 Page 11 of 16



who answered all the judge’s questions in my favor, only to tell us he had a bumper
sticker that read, “What Would Satan Do?”

        Finally, I finished exercising my strikes. I slumped into my chair, paralyzed as I
awaited learning which jurors would serve on the panel. As the deputy clerk called the
name of the last juror, I exhaled, relieved that the drawn-out, painful ordeal was over.
But as the trial unfolded, I grew confident that the jury was predisposed in my favor.
Indeed, the jurors seemed transfixed by my every word, and I became convinced that they
would sing the prosecutor’s favorite one-word song, “Guilty.”

       In the end, my assessment of the jury was not vindicated. The words “not guilty”
reverberated throughout the courthouse, delivering, as if it were an obituary, the chilling
message: She lost! Fortunately, because of my inexperience, I was not burdened with
carrying others’ expectations of me, so I quickly recovered. But I was troubled that I
might not have the knack for jury selection. So I developed my own rational strategy for
choosing jurors.

        In my next several trials, to cultivate the jurors’ favor, I graced each of them with
a Hollywood smile and struck only those who did not smile back. I wanted short people,
theorizing that they would channel their vertical challenges into a thirst for power that
they would use to convict (and I would never be accused on appeal of selecting persons
from a suspect class). And I also wore red, thinking that the color would heat up pro-
government emotions and make “tough on crime” panelists identifiable.

        The result? I triumphed, as I so richly deserved. Four juries returned guilty
verdicts after remarkably short deliberations. As I mused about these victories, it
occurred to me that I might have been bestowed with a unique capacity to formulate
foolproof jury selection techniques. I offered to share this gift with my colleagues.
Inexplicably, no one took me up on it.

        Alas, the euphoria was fleeting. Soon, a bolt of awareness hit me when I suffered
a succession of three not-guilty verdicts. I was completely downcast and bewildered. I
had used the same strategy in the trials I lost as I had in the trials I won. Defeated, yet I
yearned for answers. How could this have happened? After counseling sessions with
senior trial lawyers, pep talks from my colleagues, three phone calls to Miss Cleo (the
television psychic) and a weekend with a shaman, I emerged from the despair with the
realization that jury selection is always an elusive and humbling experience.

        Over the next 14 years, I tried many jury trials. I won some that I should have
lost, and I lost some that I should have won. After trial, I frequently learned that
unanticipated verdicts occurred because some jurors’ opinions and attitudes, which never
surfaced during jury selection, influenced their decisions. It is not that prospective jurors
willfully failed to answer the questions. Rather, I found they feared public disclosure of
their personal and private matters, and they believed the information was off limits.
    Case 4:14-cv-02543-CKJ Document 154 Filed 01/07/19 Page 12 of 16



        It is rare that a venire person is bold enough to bluntly reveal partiality in open
court. One notable exception was the juror who was asked whether anything would
interfere with his ability to be a fair and impartial juror. He responded, “Yes—I find you
very obnoxious and insulting, and I could not be a fair juror in any case in which you are
involved.” James J. Gobert, Jury Selection: The Law, Art, and Science of Selecting a
Jury § 909 (2d ed 1990). Setting aside the embarrassment the answer caused the lawyer,
for voir dire to be effective, the juror’s refreshing candor is fundamental and crucial.

        Fast-forward to October 14, 1994, when I became a federal judge responsible for
the same selection process that flummoxed me as a trial lawyer. At first I adopted the
popular and traditional system used by most federal judges. I accepted suggestions from
the lawyers but assumed the responsibility for asking almost all of the questions, allowing
the lawyers only limited participation.
        However, at about that time, the late District Court Judge Richard Bilby and
Maricopa County Superior Court Judge Michael Dann, both well-respected pioneers in
jury reform, suggested that I incorporate the use of questionnaires into my voir dire. See
Michael Dann, “Free the Jury,” 23 LITIGATION at 5 (Fall 1996). Simply put, they
emphasized that written questions mailed to jurors before trial generated far more candid
and meaningful information than the judge-dominated, in-court voir dire. Jeffrey T.
Frederick, Mastering Voir Dire and Jury Selection 122 (1995).

        Though some courts have used juror questionnaires since 1975, they were not yet
in vogue when I was appointed. Id at 146. True to federal tradition, because
questionnaires were described as “innovative”, I did not warm to the idea. Recognizing
that the Ninth Circuit already had plenty of reasons to reverse me, I was not eager to give
them more. So I took the easy way out and adopted the traditional approach.

        Happily, change has begun. Today, many judges have at least experimented with
using questionnaires, and now there is a rich lode of publications addressing their
effectiveness and offering guidance for their use in trials. See, e.g., “Symposium on
Selection and Function of the Modern Jury,” 40 Am. U. L. Rev. 665 (1991); Dennis
Bilecki, “A More Efficient Method of Jury Selection for Lengthy Trials,” 73 Judicature
43 (June/July 1989). Soon I became a convert—even a questionnaires addict.

        As I have learned, jurors are more likely to disclose sensitive and personal
information when asked in advance, and when answers are prepared in writing and in
private. There are various types of questionnaires. The first is the “general jury
questionnaire”, which, as the name suggests, seeks general background information. Its
primary purpose is to determine whether the juror is qualified and able to serve. See 28
U.S.C. § 1866 (c) (providing “[t]hat any person…may be excused by the court…upon
showing of undue hardship or extreme inconvenience, for such period as the court deems
necessary”). The venire also is asked for some minimal background information such as
age, occupation, residence, number of children, prior jury experience, and prior litigation
experience. V. Hale Starr & Mark McCormick, Jury Selection § 11.01 (3d ed. 2001).
    Case 4:14-cv-02543-CKJ Document 154 Filed 01/07/19 Page 13 of 16



        A more comprehensive form of questionnaire also has gained acceptance, called a
“supplemental” or “special questionnaire.” Id. The five constituent parts of this type of
questionnaire are (1) the introduction; (2) background information; (3) knowledge of
witnesses, lawyers, and parties; (4) awareness of the litigation; and (5) case-relevant
opinions. Frederick, supra at 123. The introduction contains enough information to
educate the jurors about the selection process, as well as provides a brief explanation of
the case. On occasion other information is included, such as the reasons for the
questionnaire, concerns about media issues, and explanations of juror privacy. Id.

        Background information is the same as typically called for during in-court voir
dire, such as name, age, employment, education, and marital and residential status.
Sometimes the questionnaire identifies the witnesses, lawyers, and parties, though I
prefer to ask questions about this information in the courtroom. The last phase is
designed to root out jurors’ knowledge, experience, attitudes and opinions about the
particular case.

        These questions are all carefully tailored to inspire the venire to disclose in
writing, fully and confidently, all relevant information, even if personal and private.
Questionnaires have very practical value as well in reducing some of the burdens of the
jury administration office. Pre-screening by early strikes reduces the number of jurors
who must appear for the trial, and the monetary and procedural benefits occur without
jeopardizing the requirements of random selection or altering the representativeness of
the resulting jury panel. Bilecki, supra at 43.

          Once the completed questionnaires are returned, a conference is held with the
lawyers. We study the answer and identify venire persons who will be unavailable for
trial at the designated times and dates, or who demonstrate indisputable bias or prejudice.
Those jurors remaining at the end of the conference are told to appear the following day
for trial.

         At trial, I inform the panel members of their responsibilities as jurors, introduce
the lawyers, identify potential witnesses, and describe the legal principles that will apply.
Then, in open court, every juror briefly introduces herself and relates her employment
status. This feature is essential to the lawyer’s evaluation of the beliefs, attitudes, and
opinions held by each juror, often visible only by nonverbal communications such as
body movement, eye contact, facial expressions, and shrugs not apparent in the
questionnaire answers. Frederick, supra at 33-34. In fact, in one of my trials this proved
extremely valuable. After introducing himself as instructed, the venireman, instead of
sitting down, spontaneously added that he “appreciated this opportunity to inform
everyone” that he “knew that jurors were not required to follow the law if they did not
like it.”

       In the final segment of the voir dire, the lawyers are allowed approximately five
to 15 minutes of general questions asked of the entire panel. This is followed by in
camera questions of each juror who, in open court or in questionnaire answers, displayed
any bias or partiality. The entire courtroom process is completed in two hours or less.
    Case 4:14-cv-02543-CKJ Document 154 Filed 01/07/19 Page 14 of 16




        Celebrity and otherwise high-profile cases pose their own unique challenges,
including the preparation of elaborate questionnaires. Frederick, supra at 130, evaluates
the questionnaires used in the Marion Barry, Imelda Marcos, Oliver North, and In re
Exxon-Valdez trials. Further, he gives helpful advice for developing questions, such as
keep them simple, seek complete answers, and ensure that the format is easy to follow.
Id at 140-47. One high-profile case I tried taught me that loading the questionnaire with
numerous questions does not always produce a flawless jury. Despite the nearly 100
written questions, a selected juror belatedly was excused because during trial it became
evident that he was mentally or emotionally challenged. His aberrant behavior was
undetected during voir dire because his questionnaire answers were neutral, and he had
been completely passive during the in-court questioning.

        There are compelling reasons for using questionnaires in trials in which sensitive
issues predominate. Even if they are only indirectly related to the trial issues, attitudes on
race, nationality, politics, religion, medicine, and sex can have a palpable influence on the
verdict. It is beyond peradventure that the venire’s written answers, prepared in private,
are much more effective than in-court questioning in unearthing the beliefs and opinions
of venire on these topics—information that may be vital to a fair trial. See Jury Trial
Innovations 62 (G Thomas Munsterman, Paula L. Hannaford & G. Marc Whitehead eds.,
2000).

        During my first trial using questionnaires, it became evident early on that the race
of some of the parties and witnesses might influence the verdict. Counsel jointly
requested that I ask a series of questions they believed would identify jurors who were
prejudiced. Initially, I declined because I thought that the venire panel would be
offended by such questions. Further, I was concerned that some jurors would feign
prejudice just to ensure they would be excused. I was wrong on both deductions. See
Alexander Pope’s Thoughts on Various Subjects: “A [person] should never be ashamed
to own [she] has been in the wrong, which is but saying, in other words that [she] is wiser
today than [she] was yesterday.”

        First, I incorrectly assumed that jurors would fabricate a prejudice as a pretext in
order to be excused. This conclusion became apparent because all the jurors who
disclosed their prejudice gave a detailed explanation of the reasons for it, as required by
the questionnaire. Indisputably, these jurors fully revealed their racial beliefs and
attitudes because they were comfortable that the answers would not be disclosed to the
public. Luckily, only a small percentage of venire persons disclose their prejudice,
ranging in level from mild to substantial. But they almost uniformly include fresh
expressions of anger and hostility against the group in question.

        One such answer was given in a criminal case charging the defendant with
illegally entering the United States. The questionnaire asked the juror whether she
disagreed with policies requiring permission from the government before authorization is
given to enter. She responded, “Don’t think they should be allowed in my country!” Her
follow-up answers were very offensive and even more clearly illustrated her racism.
    Case 4:14-cv-02543-CKJ Document 154 Filed 01/07/19 Page 15 of 16




        Unquestionably, the answers of all these jurors unearthed entrenched vestiges of
racism. I was profoundly affected by these responses, and I became firmly committed to
using questionnaires in all trials where race or nationality is an issue. But see United
States v. Barnes, 604 F 2d 121 (2d Cir.1979), cert. denied, 446 U.S. 907 (1980)
(questions concerning the religious and ethnic background of the jurors precluded
because there was no evidence that a particular group was biased or that the questions
would have identified racial prejudice).

        Indirect answers demonstrating bias also have strengthened my resolve that,
despite the probing of personal issues, the questions must be asked. One of the more
memorable and amusing responses was given in a sexual abuse prosecution. The
questionnaire began with a neutral rendition of the facts, followed by this question:
“Given that this case involves allegations of rape, is there anything about your nature that
would make it impossible to sit as a juror in this case?” The venire person answered,
“No—I feel pretty strongly that rapists should be sterilized. Other than that, no.”

        An unanticipated bonus has emerged from my use of questionnaires. Some
answers are inspirational, imaginative and humorous. Many were prompted by the
question, “If you could do anything in the world today, other than jury duty, what would
that be?” One highly motivated juror answered, “Find a cure for cancer and bring peace
to the world.” Less virtuous, one woman answered, “Just about anything!”

         Other memorable responses were given in a suit between two insurance carriers.
The question asked whether lawsuits between insurance companies should be tried. The
prospective juror responded, “Not really…we are asked to take money from one voulcher
and give it to the other.” He was also asked whether he had any negative opinions of
insurance agencies, and he responded, “Yes! I may not have spelled voulcher right, but
that is how I regard them.”

         Here is my favorite. Again, the prospective juror was asked what he would rather
do than serve on a jury. His answer was, “Make love”. My entire staff was delighted
with his response and looked forward to meeting this handsome young hunk. The
courtroom deputy read his name, and forward walked a gentleman in his late 70s with a
twinkle in his eyes. Some conjectured that his answer might be wishful thinking, hoping
that, as a powerful federal judge, I would grant his request.

        Some judges continue to find questionnaires objectionable for various legal
reasons. One concern is whether the court has authority to use questionnaires and,
particularly, whether they are prohibited by the Constitution or statutes. The answer is
no. Starr & McCormick, supra §§ 11.01, 11.02. Another concern is whether
questionnaires shift control of voir dire from the trial judge to the lawyers or the clerk of
the court. Jury Trial Innovations, supra at 63. In United States v. Wellington, 754 F. 2d
1457 (9th Circ. 1985), the court, interpreting 28 U.S.C. § 1866(c), held that the “use of
questionnaire sent by the district court to the prospective jurors did not constitute an
unconstitutional delegation of judicial power to the court clerk.” Also, there continues to
    Case 4:14-cv-02543-CKJ Document 154 Filed 01/07/19 Page 16 of 16



be a tension between the jurors’ right to privacy of personal information and the public’s
right to know. Addressing this issue in part, the Supreme Court held in Press-Enterprise
Co. v. Superior Court, 464 U.S. 501 (1984), that protecting the privacy of a venire person
by conducting questioning in camera is permitted only if the court explored alternatives
to such proceedings and determined the juror had a compelling privacy interest
outweighing the presumption favoring public access to judicial proceedings.

        Additionally, the acceptable breadth allowed to probe jurors’ personal secrets and
experiences has been debated in a number of cases. For example, in United States v.
Padilla-Valenzuela, 896 F. Supp. 968, 971 (D. Ariz. 1995), the court emphatically
declined all the questions in the questionnaire, finding that they violated juror privacy
rights.

        Other notable decisions have held that personally intrusive questions are to be
more carefully scrutinized to ensure that they have clear relevancy to the matters at issue.
In United States v. Barnes, 604 F. 2d 121, 140 (2d Circ. 1979), the court held that juror
questions are impermissible if they are “too remote from the issues in the case to warrant
the intrusion into the potential jurors’ private thoughts.” See also United States v. Taylor,
562 F. 2d 1345 (2d Cir. 1977) (barring questions related to educational backgrounds of
children); United States v. Hamling, 481 F. 2d 307, 314 (9th Cir. 1973), (excluding many
“cumulative and argumentative” questions related to “biases and prejudices concerning
‘obscenity’ and sex.”); Florida v. Thaylor, 528 So. 2d 67 (Fla. 1989) (rejecting the
questionnaire in part because it included questions that might have permitted inquiry
“unconnected” with the case and the qualifications of the jurors).

        While the debate goes on, jury questionnaires are increasingly an accepted means
of collecting vital information. They save money. They save time. They save the judge
from having to read minds or predict the future. And, best of all, they promote justice.
